Citation Nr: 0823882	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1990 to 
January 1994.  He also served with the Michigan Army National 
Guard from April 1994 to November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2006, the veteran testified before the 
undersigned at a hearing conducted at the RO.  

The issue on appeal was originally before the Board in 
February 2007 when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In February 2007, the Board remanded the issue on appeal in 
order to obtain a VA examination to determine the etiology of 
the veteran's claimed low back disorder.  A VA examination 
was conducted in December 2007.  The diagnosis was 
degenerative disc disease of the lumbar spine.  The examiner 
found that the veteran's back condition was less likely than 
not (less than 50/50 probability) caused by or a result of 
injury which occurred during service.  The rationale for the 
opinion was that the examiner could find no medical evidence 
of treatment for a back injury while the veteran was in 
service - there were only testimonials from other servicemen 
regarding the slip and fall accident.  The examiner noted 
that the veteran stated he filed for Workmen's Compensation 
to expedite his treatment.  There is documentation of this 
work-related injury by his neurosurgeon and documentation of 
his workmen's compensation settlement.  

The Board's analysis of the opinion included in the December 
2007 VA examination was that the examiner determined there 
was no link between the veteran's claimed injury and his 
military service based on the lack of medical evidence in the 
service treatment records.  As such, the examination report 
is not adequate for rating purposes, and this matter must be 
remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that a medical examiner cannot rely on the absence 
of medical records corroborating that injury to conclude that 
there is no relationship between the appellant's current 
disability and his military service).  The examiner must 
address the lay statements and the veteran's reports 
attesting to the in-service injury and determine if this 
injury could be the genesis for the veteran's current low 
back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file back to the 
examiner who conducted the December 2007 
VA examination and request that he 
provide an addendum to the examination 
report which addresses the veteran's 
allegations (and the supporting buddy 
statements of record) of injuring his 
back in March 1997 while with the 
National Guard.  The examiner cannot rely 
on the absence of service treatment 
records corroborating the injury to 
conclude that there is no relationship 
between a currently existing low back 
disorder and the reported in-service slip 
and fall.  The examiner/reviewer should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any low back 
disorder currently found is related to 
service.  The examiner/reviewer should 
also comment on the impact of the 
veteran's post service back injury at 
work in March 1997 when he stepped out of 
a truck.  The basis for any opinion 
should be explained.  If the examiner who 
conducted the December 2007 VA 
examination is not available, obtain the 
requested information from a suitably 
qualified health care professional.  The 
veteran may be recalled for examination, 
if deemed necessary.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claim.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.  

The case should then be returned to the 
Board for appropriate appellate 
consideration, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


